—Order, Supreme Court, New York County (Carol Huff, J.), entered November 27, 1998, which in an action to recover for legal malpractice, denied defendants’ motion to dismiss the complaint as time-barred, unanimously affirmed, without costs.
Since plaintiffs conviction by plea was vacated on September 30, 1994, the motion court properly found that the Statute of Limitations began to run on that date and, consequently, that plaintiffs commencement of this action on September 27, 1997 was timely (Carmel v Lunney, 70 NY2d 169, 173; Colbert v *77Haydon, 261 AD2d 276). Concur — Rosenberger, J. P., Tom, Mazzarelli, Lerner and Rubin, JJ.